UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2110



RICKY LEE JENKINS,

                                              Plaintiff - Appellant,

          versus


NORTHWOOD APARTMENTS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
05-2624-CCB)


Submitted:   November 30, 2005         Decided:     December 13, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricky Lee Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricky Lee Jenkins appeals the district court’s order

dismissing his civil action for want of jurisdiction.                 We have

reviewed the record and find no reversible error.            Accordingly, we

affirm    for   the   reasons   stated   by    the    district   court.     See

Jenkins    v.   Northwood   Apartments,       No.    CA-05-2624-CCB   (D.   Md.

Sept. 29, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -